232 F.3d 562 (7th Cir. 2000)
FELICIA ARIES MORGAN, Petitioner-Appellee,v.KRISTINE KRENKE, Respondent-Appellant.
No. 99-4160
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 7, 2000Decided November 13,  2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 96-C-1176--Lynn Adelman, Judge.
Before BAUER, POSNER, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
Early one morning  in October of 1991, 17-year-old Felicia  Morgan and two friends went on a  senseless and incomprehensible 15-minute  crime spree on Milwaukee's north side.  They committed several armed robberies,  motivated by nothing more meaningful than  the desire to steal jewelry or clothing  from a bevy of victims. But robbery  target Brenda Adams did not go quietly.  When Adams refused to give up her leather  trench coat, Morgan shot and killed her.  Morgan then ran off with the coat.


2
At her state trial on multiple charges  growing out of these chilling events,  Morgan entered pleas of not guilty and  not guilty by reason of mental disease or  defect pursuant to a Wisconsin procedural  statute, sec. 971.165. Under that  statute, a trial is bifurcated into two  parts. The first deals with guilt and the  second with responsibility.


3
Morgan proceeded to trial before a jury  in the Milwaukee courtroom of Circuit  Judge Michael D. Guolee. In the guilt  phase, Morgan was convicted of first  degree intentional homicide while armed,  five counts of armed robbery, and one  count of attempted armed robbery. In the  second phase, the jury rejected her plea  of not guilty by reason of mental disease  or defect. She was sentenced to a life  term on the homicide and assorted other  terms on the robberies. The Wisconsin  Court of Appeals upheld her convictions  (see State v. Morgan, 195 Wis. 2d 388  (1995)) and the Wisconsin Supreme Court  denied review. Morgan then filed a habeas  corpus petition pursuant to 28 U.S.C.  sec. 2254 in the federal district court.  The district court granted the petition,  adecision the State of Wisconsin now  appeals.


4
In her habeas petition, Morgan claimed  that the state trial judge's exclusion of  lay and expert opinion testimony  regarding her mental condition during the  guilt phase of her trial violated her  constitutional rights to due process of  law, to present a defense, and to testify  in her own behalf. Morgan said she  suffered from post-traumatic stress  disorder and that events just prior to  the murder triggered a trance-like state,  consistent with PTSD, which cast doubt on  whether she had the specific intent to  shoot Adams. In granting her habeas  petition, the district court parsed her  evidence into four categories: expert  opinion testimony on the ultimate issue  of capacity to form intent; other expert  psychiatric testimony that Morgan  suffered from PTSD; lay testimony  regarding Morgan's "psycho-social  history"; and Morgan's own testimony.  With the exception of the first, the  district court found that exclusion of  the evidence violated Morgan's  constitutional rights.


5
To state more precisely what Morgan's  claim is requires a brief explanation of  Wisconsin's bifurcated trial system,  which in one form or another dates back  to 1878. The current version, codified at  sec. 971.165 Wis. Stat., controls the  admission of psychiatric testimony on a  defendant's intent to commit a crime. In  general, the Wisconsin law sets out a  sequential order of proof in which  psychiatric testimony regarding a  defendant's capacity to form intent is  relevant only in the responsibility  (second) phase of the trial, not the  guilt phase. The precise scope of the  exclusion of psychiatric testimony as to  intent has been the subject of a fair  number of decisions of the Wisconsin  courts and, from time to time, from this  court as well. An interesting series of  cases reveals the federal-state tension  this procedure has provoked. In Hughes v.  Mathews, 576 F.2d 1250(7th Cir. 1987),  we held a conviction invalid where  psychiatric testimony as to intent was  excluded in a single-stage trial. For a  short time the Wisconsin Supreme Court  went along with us and, in Schimmel v.  State, 84 Wis. 2d 287 (1978), applied our  rationale to the Wisconsin bifurcated  trial system. But just 2 years later, the  Wisconsin Supreme Court took a closer  look at the issue in Steele v. State, 97  Wis. 2d 72 (1980), and reasserted its  former stand excluding psychiatric  testimony as to a defendant's capacity to  form intent during the guilt (first)  phase of a bifurcated trial. We, in turn,  reconsidered the issue in Muench v.  Israel, 715 F.2d 1124 (7th Cir. 1983),  concluding that a state may  constitutionally exclude expert testimony  offered to show that a defendant lacked  the capacity to form specific intent.


6
Steele, authored by former Chief Justice  Nathan S. Heffernan, is Wisconsin's  definitive opinion on the issue at hand.  Its holding is premised on Wisconsin's  skepticism about the reliability of  psychiatric opinion evidence offered to  show a causal link between a defendant's  mental disease and the capacity to form  an intent to commit the crime alleged.  The court found evidence of that sort to  be lacking in trustworthiness and  reliability. It is, in Justice  Heffernan's words, "neither competent,  relevant, nor probative . . . ." 97 Wis.  2d at 97. In other words, in Wisconsin "a  finding of insanity is not a finding of  an inability to intend." State v. Repp,  122 Wis. 2d 246, 261 (1985). It is  important to note that psychiatric  evidence is admissible during a trial's  responsibility phase where the issue  involves more a moral than a legal  question; the determination of capacity  to form intent in the criminal law sense  requires "a fine tuning of an entirely  different nature" than that required for  the determination of whether or not there  should be criminal responsibility: "Whether or not there should be criminal  responsibility is essentially a moral  issue." Steele, at 96.


7
There has been some erosion of the  general principle set out in Steele. For  instance, psychiatric evidence regarding  the capacity to form intent based solely  on a defendant's voluntary intoxication  is admissible. State v. Flattum, 122 Wis.  2d 282 (1985), reaffirmed that under  Steele psychiatric opinion testimony is  prohibited on the issue of capacity to  form intent when the opinion is based on  a defendant's mental health history and  restated Wisconsin's skepticism "in the  ability of psychiatry to causally link  psychiatric disorders to a lack of  capacity to form specific intent." At  297. The court concluded, however, that  such testimony is admissible if the  opinion is based solely on a defendant's  intoxicated condition. Nevertheless,  exclusion of the testimony was upheld in  Flattum because the opinion of the  psychiatrist regarding the defendant's  capacity to form intent was based on both  the defendant's intoxication and his  mental health history, which rendered it  inadmissible under Steele. Then the court  added that psychiatric testimony as to a  defendant's mental health history,  stopping short of a conclusion regarding  a capacity to form intent, could be  admissible to cast doubt as a factual  matter on whether a defendant had the  specific intent to commit the crime  alleged. At the same time, the court  granted trial judges considerable  discretion to evaluate the evidence as to  relevance, reliability, and the  possibility of prejudice and confusion.  See also State v. Repp, 122 Wis. 2d 246  (1985).


8
Taking heart from Flattum and Repp,  Morgan contends that in the guilt phase  of her trial she was prevented from  introducing admissible evidence regarding  her mental health history. In general,  her claim is that in the environment in  which she grew up, she lived through  several traumatic incidents which caused  her to suffer from PTSD and Brief  Reactive Psychosis. These conditions  caused her to "act unintentionally" in  killing Adams. She wanted to present  expert psychiatric evidence regarding her  condition; lay testimony regarding 17  specific incidences of trauma and  violence she experienced which trigger  symptoms of PTSD, one of which goes back  to an incident when she was 3 years old  when her father shot at her mother  "because there was too much salt in the  gravy"; and her own testimony that she  was in a trance-like state of mind when  she killed Adams. Morgan contends that,  in excluding this evidence, the Wisconsin  courts were confused as to the "use of  ultimate opinion testimony and the use of  causation testimony." In an attempt to  clarify the distinction, she says "It was  not Felicia Morgan's post-traumatic  stress disorder which caused her to  unintentionally kill Brenda Adams, but  the flashbacks and resulting trance-like  states which were unavoidable symptoms of  PTSD." Apparently she believes that it  might be proper to exclude evidence that  the disorder itself made her incapable of  forming intent, but not to exclude  evidence that the symptoms of the  disorder caused her actions to be  unintentional. This is a razor-thin  distinction, to say the least. In any  case, the essence of her argument is that  her evidence does not go to the ultimate  issue of her capacity to form intent, and  therefore its exclusion is not supported  by the Steele-Flattum rule. So banning  the evidence, Morgan says, violated her  constitutional rights to due process, to  present a defense, and to testify in her  own behalf.


9
We proceed under sec. 2254 which, even  prior to the amendments made to the  habeas statute by the Antiterrorism and  Effective Death Penalty Act (AEDPA),  placed constraints on the issues federal  courts may consider when reviewing state  convictions. There were limits to our  review of state fact-finding set out  under the previous version of sec.  2254(d). For instance, when a petitioner  has had a "full and fair opportunity" to  litigate a Fourth Amendment claim in  state court, we will not grant habeas  relief on a claim based on an  unconstitutional search and seizure.  Stone v. Powell, 428 U.S. 465 (1976). And  more than ever, after the revisions set  out in AEDPA, we must clearly focus on  what our role as federal judges is.


10
As amended by AEDPA, sec. 2254 provides  that


11
(d) [a]n application for a writ of habeas  corpus on behalf of a person in custody  pursuant to the judgment of a State court  shall not be granted with respect to any  claim that was adjudicated on the merits  in State court proceedings unless the  adjudication of the claim--


12
(1) resulted in a decision that was  contrary to, or involved an unreasonable  application of, clearly established  Federal law, as determined by the Supreme  Court of the United States[.]


13
In Williams v. Taylor, 120 S. Ct. 1495  (2000), Justice O'Connor, writing for the  court on the meaning of this provision  (Justice Stevens' views prevailing as to  other issues), said the phrases "contrary  to" and "an unreasonable application of"  are separate concepts. A state court  decision can be "contrary to" Supreme  Court precedent if the state court  arrives at a conclusion "opposite to that  reached by this Court on a question of  law." At 1519. It can also be "contrary  to" the Court's precedent if "the state  court confronts facts that are materially  indistinguishable from a relevant Supreme  Court precedent and arrives at a result  opposite" the Court's. At 1519. A  decision is an "unreasonable application"  of Court precedent if "the state court  identifies the correct governing legal  principle from this Court's decisions but  unreasonably applies that principle to  the facts of the prisoner's case." At  1523. Unreasonableness is judged by an  objective standard, and under the  "unreasonable application" clause,


14
a federal habeas court may not issue the  writ simply because that court concludes  in its independent judgment that the  relevant state-court decision applied  clearly established federal law  erroneously or incorrectly. Rather, that  application must also be unreasonable.


15
120 S. Ct. at 1522. See also Anderson v.  Cowan, 227 F.3d 893 (7th Cir. 2000).


16
In Morgan's case, applying principles  from Steele, Flattum, and other Wisconsin  cases, the Wisconsin Court of Appeals  determined that the exclusion was proper-  -that Morgan's evidence was not relevant  during the guilt phase of her trial nor  was it tied to any defense recognized  under Wisconsin law. Any alleged fact  that she was in a dissociative state was  said not to carry with it the automatic  supposition that she lacked the specific  intent to kill Adams. Citing Chambers v.  Mississippi, 410 U.S. 284 (1973), the  court then concluded that exclusion of  the evidence at the guilt phase did not  deprive Morgan of her constitutional  right to present a defense.


17
Was this conclusion an "unreasonable  application" under sec. 2254? To decide,  we must first examine Supreme Court  precedent, set out both in Chambers and,  because Chambers presents a broad general  principle, in other cases which involve  the right to present a defense. In 1967  the Sixth Amendment right of a defendant  to have compulsory process for obtaining  witnesses in his favor was found to be  incorporated into the Due Process Clause  of the Fourteenth Amendment and thus  applicable to state criminal trials.  Washington v. Texas, 388 U.S. 14 (1967).  In Chambers, the Court said that the  right of an accused in a criminal trial  to due process is essentially the right  to a fair opportunity to defend himself.  Chambers was arrested for murder, but a  fellow named McDonald made and later  repudiated a written confession. In  addition, McDonald orally admitted the  killing on separate occasions to three  friends. During his trial, Chambers was  blocked from cross-examining McDonald,  whom he had called to testify, on the  basis of a Mississippi rule that  prevented a party from "impeaching" his  own witness.1 Chambers was also  prevented, on hearsay grounds, from  introducing the testimony of the three  persons to whom McDonald confessed. The  Supreme Court found that the exclusion of  evidence, coupled with the denial of  cross-examination, denied Chambers a fair  trial. Perhaps recognizing that it was  approaching territory traditionally left  to the states, the Court cautioned that  it was not establishing a new principle  of constitutional law, nor was it  "signal[ling] any diminution in the  respect traditionally accorded to the  States in the establishment and  implementation of their own criminal  trial rules and procedures." 410 U.S. at  302-303.


18
Neither the rights of the states to  define crimes and establish procedures  for prosecuting them nor the  constitutional rights of defendants in  criminal cases are absolute. A  defendant's right to present a defense  does not mean he has a right to  irrelevant evidence or even relevant  evidence which, for instance, is  privileged. Taylor v. Illinois, 485 U.S.  400 (1988). On the other hand, the  state's well-recognized right to control  its criminal code does not mean it has  unfettered power. Apprendi v. New Jersey,  120 S. Ct. 2348 (2000). These competing  interests often intersect, as they do in  Morgan's case.


19
They also intersected in Montana v.  Egelhoff, 518 U.S. 37 (1996).  Egelhoff  was before the Supreme Court on direct  appeal from a Montana criminal  conviction. Montana had a law that said a  defendant's intoxicated condition could  not be admitted to cast doubt on whether  he possessed the mental state required as  an element of the crime charged. The  Montana Supreme Court reversed Egelhoff's  conviction, saying that his rights under  the Due Process Clause were violated by  the statutory exclusion of evidence; the  court said he had a right to have the  jury consider all relevant evidence to  rebut the State's evidence and his  intoxicated state was relevant to the  issue whether he acted knowingly and  purposely. The United States Supreme  Court reversed. While noting that  Chambers and Crane v. Kentucky, 476 U.S.  683 (1986), say that in the absence of a  valid state justification, exclusion of  evidence may deprive a defendant of due  process, the Court emphasized that a  defendant does not have an unfettered  right to present evidence, even relevant  evidence. Citing Patterson v. New York,  432 U.S. 197 (1977), the Court pointed  out that, within reason, states may  regulate procedures under which their  laws are carried out. Furthermore, the  Due Process Clause does not permit  federal courts to "engage in a finely  tuned review of the wisdom of state  evidentiary rules." At 43, quoting  Marshall v. Lonberger, 459 U.S. 422  (1983). The Court upheld the Montana law


20
The doctrines of actus reus, mens rea,  insanity, mistake, justification, and  duress have historically provided the  tools for a constantly shifting  adjustment of the tension between the  evolving aims of the criminal law and  changing religious, moral, philosophical,  and medical views of the nature of man.  This process of adjustment has always  been thought to be the province of the  States.


21
At 56, quoting Powell v. Texas, 392 U.S.  514, 535-536 (1968).


22
In cases like Morgan's, the role of any  federal court under sec. 2254 is limited.  The issue here is not whether the  exclusion of any particular piece of  evidence was error in light of Steele,  Flattum, and Repp. A state court of  appeals said it was not. That is the end  of the matter of possible error based on  the measuring of the evidence against  state law because state, not federal,  courts decide these things. And even if  there had been an error of Wisconsin law  regarding the admission of evidence, it  is not our role to correct it. It has  never been our job unless the error rises  to the level of a constitutional  violation. See, e.g., Burrus v. Young,  808 F.2d 578 (7th Cir. 1986). It remains  decidedly not our business under AEDPA.  No federal court may second-guess a state  court's adjudication of an issue simply  because we disagree with it. The drastic  act of upsetting a judgment entered by  another judicial system, after full  litigation of the question, "is reserved  for grave occasions." Lindh v. Murphy, 96  F.3d 856, 871 (7th Cir. 1996) (en banc),  rev'd on other grounds, 521 U.S. 320  (1997). So the only question for us is  whether the exclusion of evidence was not  just wrong, but whether it was  unreasonable to say that it did not  violate Morgan's due process right to  present a defense.


23
It is perfectly clear, at least after  Egelhoff, that Wisconsin's bifurcated  trial scheme itself does not run afoul of  Supreme Court precedent--and, in fact,  Morgan does not argue that it does. But  it is that scheme which makes Morgan's  task so difficult. If excluding at least  most psychiatric evidence from the guilt  phase of a trial is within the power of  the State, and if the exclusion of  evidence in her case is proper under  state law according to a court which has  the authority to decide that issue, then  Morgan has to argue that despite what the  state court said, the exclusion of  evidence in her case was nevertheless so  serious as to violate her right to  present a defense, a defense which  attempts to cast doubt on the existence  of specific intent by using evidence the  State says is not relevant as to that  element. Morgan does not, in our view,  successfully jump over the state-law  fence which surrounds her. What she is  arguing is, in reality, a state law  claim. It is that somehow in her case the  evidence should have been admitted  through a door left sightly ajar in  Flattum.


24
Even were the state law issue our  business, we would not agree with Morgan  that the state trial judge's barring of  the evidence was error under state law.  Despite the fact that Wisconsin remains  skeptical of psychiatric evidence, Morgan  contends that her evidence was different  from that prohibited by Steele. However,  when one looks at her proffered evidence  as a whole, it really adds up to  something very much like opinion evidence  on capacity to form intent. There would  be testimony about the nature of PTSD--  that it is caused by traumatic incidents  and that traumatic events may cause  flashbacks, trance-like states, etc., in  which a person might act unintentionally.  That testimony would be coupled with  testimony that Morgan's life was filled  with traumatic incidents and her own  testimony that when she killed Adams she  was in a trance-like state. Her evidence  differs only subtly from psychiatric  evidence that she lacked the capacity to  form intent. It is not at all clear that  Morgan's evidence is more like that  possibly admissible under Flattum than  that which is clearly precluded by  Steele. In addition, Flattum made it very  clear that the trial judge retains  considerable discretion in evaluating  psychiatric evidence.


25
It is obvious that Judge Guolee, the  state trial judge, wrestled with Morgan's  proffer, cited appropriate case law, and  ultimately determined that, given  Wisconsin's skepticism about psychiatric  testimony, much of Morgan's evidence  should be excluded. He showed concern for  Morgan's right to present a defense, but  he also correctly noted that normally a  defendant must rely on a recognizable de  fense--that there are "certain parameters  as to defenses." He referred to the  struggle the Wisconsin appellate courts  have had in evaluating psychiatric  testimony and their conclusion that such  testimony often goes to a moral issue,  which is the relevant inquiry in the  second stage of a bifurcated trial. As to  whether an expert might be allowed to  testify to matters stopping short of the  ultimate issue of capacity to form  intent, the judge recognized the very  "real dilemma" for a court in drawing and  enforcing the boundaries between the two  types of evidence. He then made clear  that Morgan's own testimony was relevant  as to what she was doing at the moment of  the killing and why she "closed her  eyes," for instance. When pressed as to  whether he was excluding entirely the  other lay testimony about the 17  incidents of trauma, he said, "That's  pretty broad." He said he was excluding  "irrelevant social testimony" but that he  could not "anticipate what that would  be," thus leaving the door open to some  testimony, the precise contours of which  would be determined as the evidence was  presented. It was this ruling that the  Wisconsin Court of Appeals affirmed. Even  if it were our role to agree or disagree  with this conclusion, we cannot say the  court made the wrong call. And that's  what it means to give "discretion" to the  trial judge on evidentiary calls.


26
As an aside, we note that Morgan would  have placed a very heavy burden on the  trial were she allowed to present 17  separate incidents of past traumatic  incidents, some dating back to when she  was a little girl. For instance  (according to her pretrial submissions),  she wanted to offer, through testing of  friends and family, that when she was  "four to six years old, [she] witnessed  her mother and father regularly dine with  loaded revolvers at their sides during  family dinners so that neither one would  be unprotected from the violent outbursts  of the other." She also wanted to show  that her "cousin was shot in a 1988  street fight and subsequently lost the  use of her arm" and that her mother "shot  a man, in front of Morgan, because he was  molesting Morgan while giving her a  bath." We mentioned earlier that she also  wanted to offer evidence that when she  was only 3 years old, her father shot her  mother "because there was too much salt  in the gravy."


27
Unless Morgan assumed the State would  just sit back and listen to all this  testimony without investigating its  accuracy, she was in effect asking the  trial judge to hold 17 mini-trials on  collateral events, some of which were far  outside any conceivably relevant time  period.


28
With that detour into Wisconsin law  (which is not really our business) out of  the way, we finally arrive at what is our  business. We must decide whether it is  unreasonable, given what the Supreme  Court has said, for the Wisconsin Court  of Appeals to conclude that the exclusion  of Morgan's evidence did not deprive her  of her right to present a defense. The  exclusion of evidence of intoxication in  Egelhoff, evidence which was offered to  cast doubt on whether the defendant's  actions were taken knowingly and  purposely, is closely analogous to the  exclusion of psychiatric evidence on the  issue of specific intent. As we have  already said, it is more than reasonable  to conclude that under Egelhoff,  Wisconsin's exclusion of psychiatric  evidence during the guilt phase of a  bifurcated trial does not violate a  defendant's rights. There can be no  misunderstanding the Wisconsin Supreme  Court's mistrust of such evidence. That  mistrust, as Justice Heffernan clearly  set out in Steele, is grounded in a  belief that the causal link is not  sufficiently strong between a mental  disease and a defendant's state of mind  at the precise moment a crime is  committed. Furthermore, it seems likely  that the Wisconsin courts might very well  find PTSD evidence less, rather than  more, reliable than evidence of other  mental conditions. According to Morgan,  the relevant symptoms of PTSD, such as  the trance-like state, are not  persistent, but rather are triggered by  specific events. For instance, Morgan  does not claim that she was suffering  from PTSD during the entire 15-minute  crime spree, but only at the moment she  pulled the trigger and shot Adams. It  would require a good deal of precision to  determine just when the PTSD kicked in.  We think it is not an unreasonable  application of United States Supreme  Court precedent to conclude that  Wisconsin can exclude psychiatric  testimony as irrelevant in the first  stage of the trial, and further that the  exclusion of evidence in Morgan's case  did not violate her constitutional  rights.


29
In sum, precedent tells us that in  appropriate instances, the exclusion of  evidence violates a defendant's right to  present a defense. But the defendant's  right to present evidence is not  absolute, and the exclusion of even  relevant evidence does not automatically  create a Due Process violation. We also  know that the states retain the right,  also not absolute, to establish  procedures for running its criminal  trials. At the present time, for  Wisconsin to exclude psychiatric  testimony on the capacity to form intent  is within its power. That means that many  defendants who have mental diseases,  which some might think would cast doubt  on their ability to form the intent  necessary to commit a crime, can be  precluded from presenting that testimony  during the guilt phase of their trials.  The exclusion in Morgan's case is well  within the norm and does not rise to the  level of a constitutional violation.


30
We have framed our analysis in terms of  Morgan's right to present a defense. The  right to present a defense includes a  right to testify on her own behalf. Rock  v. Arkansas, 483 U.S. 44 (1987). Morgan  also seems to make a claim that she was  prevented from testifying. The claim is  not supported by either common sense or  the record. The state trial judge did not  prevent Morgan from testifying. He  indicated that there could be testimony  regarding what Morgan did at the time of  the shooting: "[S]he closed her eyes,  that's a fact that can be brought out."  Additionally, she could testify as to why  she closed her eyes: "Why she closed her  eyes, what she was doing during those  facts is a fact." If, in reality, the  trial judge had prevented Morgan from  testifying, common sense tells us we  would not now be tangled up in  Wisconsin's esoteric bifurcation  procedure. Any attorney would have  raised, starkly and with emphasis, the  fundamental issue regarding her right to  testify. If Morgan had been prohibited  from testifying entirely, the Wisconsin  Court of Appeals would certainly have  ordered a new trial. Rather, the court of  appeals never even considered the issue--  more than likely because it was not  raised. If by some chance the case got to  us before some other court corrected the  error, we would waste no time finding  that a decision upholding her conviction  was "contrary to" established Supreme  Court precedent.


31
But to be charitable, although Morgan  says in her brief with us that she was  prohibited from testifying, her argument  is, in fact, that the exclusion of the  other testimony "effectively precluded"  her from testifying, another issue not  presented to or considered by the  Wisconsin Court of Appeals.


32
We will briefly discuss the issue  despite a possible problem regarding the  exhaustion of state remedies on this  subset of Morgan's primary claim. No  doubt sensing that the jury might be  skeptical about her testimony that she  was in a trance or did not know what she  was doing, Morgan wanted to present the  whole package: the testimony that she  had PTSD; the symptoms of PTSD that, for  instance, a sufferer may experience  trance-like states; and lay testimony  about traumatic experiences (the 17 inci  dents) and Morgan's behavior. With that  testimony as a base, she hoped that her  own testimony that she suffered a trance-  like state at the time of the murder  would gain a measure of credibility.  That's why, when she was not allowed to  present the base, she claims she was  "effectively precluded" from testifying.  To that we say two things. She has no  right to present evidence which is  irrelevant in order to bolster her own  testimony. And it is not unusual for  defendants in criminal cases to be  "effectively precluded" from testifying.  A defendant with a nasty criminal record,  for instance, may make a strategic  decision that it is better to remain  silent than to let the jury find out too  much about him. He is effectively  precluded from testifying, but his  constitutional rights are not violated.


33
For all these reasons, the judgment of  the district court granting Morgan's  petition for a writ of habeas corpus is


34
REVERSED.



Notes:


1
 Not much is left of the hoary rule against  "impeaching" one's own witness, a rule that has  been discredited as a remnant of the old "vouch-  er" rule (with "oath-takers" summoned to support  one's case) under primitive English trial practice.